Exhibit 10.1

GIRAFFE HOLDING, INC.

2010 EQUITY INCENTIVE PLAN

 

1.

DEFINED TERMS

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.

 

2.

PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.

 

3.

ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures; and otherwise do all things necessary to
carry out the purposes of the Plan. Determinations of the Administrator made
under the Plan will be conclusive and will bind all parties.

 

4.

LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. A maximum of 11,622,231 A Shares and 1,291,359 L Shares
(i.e., a maximum of 1,291,359 Units) may be delivered in satisfaction of Awards
under the Plan, including ISOs. To the extent consistent with Section 422,
(i) shares of Stock withheld by the Company in payment of the exercise price of
the Award or in satisfaction of Award-related tax withholding requirements and
shares of Stock underlying Awards that are settled in cash, expire, become
unexercisable without having been exercised, or are forfeited or repurchased by
the Company for cash shall not be treated as having been delivered under the
Plan, and (ii) Stock issued under awards of an acquired company that are
converted, replaced or adjusted in connection with the acquisition will not
reduce the number of shares available for Awards under the Plan.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

 

5.

ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company and its subsidiaries
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are

 

-1-



--------------------------------------------------------------------------------

defined in Section 424 of the Code. Eligibility for Stock Options other than
ISOs is limited to individuals described in the first sentence of this Section 5
who are providing direct services on the date of grant of the Stock Option to
the Company or a subsidiary of the Company that would be described in the first
sentence of Treas. Regs. §1.409A-1(b)(5)(iii)(E).

 

6.

RULES APPLICABLE TO AWARDS

(a) All Awards.

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting (or, under such rules
as the Administrator may prescribe, being deemed to have accepted) an Award, the
Participant shall be deemed to have agreed to the terms of the Award and the
Plan. Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

(2) Term of Plan. No Awards may be made after December 27, 2020, but previously
granted Awards may continue beyond that date in accordance with their terms.

(3) Transferability. Neither ISOs nor (except as the Administrator otherwise
expressly provides) other Awards may be transferred other than by will or by the
laws of descent and distribution, and during a Participant’s lifetime ISOs and
(except as the Administrator otherwise expressly provides) other Awards
requiring exercise may be exercised only by the Participant. The transfer of any
Award pursuant to this Section 6(a)(3) will be subject to applicable securities
laws, the terms of the Stockholders Agreement, to the extent applicable, and
such other limitations as the Administrator may impose.

(4) Vesting, etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration. Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant’s Employment ceases:

(A) Immediately upon the cessation of the Participant’s Employment, each Award
requiring exercise that is then held by the Participant or by the Participant’s
permitted transferees, if any, will cease to be exercisable and will terminate,
except to the extent otherwise provided in (B), (C), (D), or (E) below, and all
other Awards that are then held by the Participant or by the Participant’s
permitted transferees, if any, to the extent not already vested will be
forfeited.

(B) Subject to (C), (D), and (E) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the

 

-2-



--------------------------------------------------------------------------------

cessation of the Participant’s Employment, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of 60 days and (ii) the period
ending on the latest date on which such Stock Option or SAR could have been
exercised without regard to this Section 6(a)(4), and will thereupon immediately
terminate.

(C) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the termination of the
Participant’s Employment by reason of death, to the extent then exercisable,
will remain exercisable for the lesser of (i) the one year period ending with
the first anniversary of the Participant’s death and (ii) the period ending on
the latest date on which such Stock Option or SAR could have been exercised
without regard to this Section 6(a)(4), and will thereupon immediately
terminate.

(D) All Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to termination of the
Participant’s Employment by the Company due to the Participant’s Disability, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
date that is 180 days after the termination of the Participant’s Employment as a
result of such Disability and (ii) the period ending on the latest date on which
such Stock Option or SAR could have been exercised without regard to this
Section 6(a)(4), and will thereupon immediately terminate.

(E) All Stock Options and SARs (whether or not vested) held by a Participant or
the Participant’s permitted transferees, if any, immediately prior to the
cessation of the Participant’s Employment will immediately terminate upon such
cessation if the Administrator in its sole discretion determines that such
cessation of Employment has resulted from, or occurs in connection with, an act
or failure to act constituting Cause (or such Participant’s Employment could
have been terminated for Cause (without regard to the lapsing of any required
notice or cure periods in connection therewith) at the time such Participant
terminated Employment).

(5) Competing Activity. The Administrator may cancel, rescind, withhold or
otherwise limit or restrict any vested or unvested Award at any time if the
Participant is not in compliance with all applicable provisions of the Award
agreement and the Plan, or if the Participant breaches any agreement with the
Company or its Affiliates with respect to non-competition, non-solicitation or
confidentiality.

(6) Taxes. The delivery, vesting and retention of Stock under an Award are
conditioned upon full satisfaction by the Participant of all tax withholding
requirements, if any, with respect to the Award. The Administrator will
prescribe such rules for the withholding of taxes as it deems necessary. Each
Participant agrees promptly to remit to the Company, in cash, the full amount of
all taxes required to be withheld in connection with an Award unless the
Administrator provides alternative means for satisfying the Company’s tax
withholding requirements. The Administrator may, but need not, hold back shares
of Stock from an Award or permit a Participant to tender previously owned shares
of Stock in satisfaction of tax withholding requirements (but not in excess of
the minimum withholding required by law).

 

-3-



--------------------------------------------------------------------------------

(7) Dividend Equivalents, etc. The Administrator may provide for the payment of
amounts (on terms and subject to conditions established by the Administrator) in
lieu of cash dividends or other cash distributions with respect to Stock subject
to an Award whether or not the holder of such Award is otherwise entitled to
share in the actual dividend or distribution in respect of such Award. Any
entitlement to dividend equivalents or similar entitlements shall be established
and administered either consistent with an exemption from, or in compliance
with, the requirements of Section 409A. In addition, any amounts payable in
respect of Restricted Stock or Restricted Stock Units may be subject to such
limits or restrictions as the Administrator may impose.

(8) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its Affiliates,
or any rights as a stockholder except as to shares of Stock actually issued
under the Plan. The loss of existing or potential profit in Awards will not
constitute an element of damages in the event of termination of Employment for
any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.

(9) Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its subsidiaries. For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its subsidiaries may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the number
of shares thereafter available under the Plan in accordance with the rules set
forth in Section 4). For the avoidance of doubt, shares of Stock delivered under
the Company’s Stock Purchase Plan shall not be treated as awarded under the Plan
and shall not reduce the number of shares of Stock available under the Plan.

(10) Section 409A. Each Award may contain such terms as the Administrator
determines, and shall be construed and administered, such that the Award either
(i) qualifies for an exemption from the requirements of Section 409A, or
(ii) satisfies such requirements.

(11) Certain Requirements of Corporate Law. Awards shall be granted and
administered consistent with the requirements of applicable Delaware law
relating to the issuance of stock and the consideration to be received therefor,
and with the applicable requirements of the stock exchanges or other trading
systems on which the Stock is listed or entered for trading, in each case as
determined by the Administrator.

(12) Fair Market Value. In determining the fair market value of any share of
Stock under the Plan, the Administrator shall make the determination in good
faith consistent with the rules of Section 422 and Section 409A to the extent
applicable.

 

-4-



--------------------------------------------------------------------------------

(13) Stockholders Agreement. Unless otherwise specifically provided by the
Administrator, all Awards issued under the Plan and all Stock issued thereunder
will be subject to the Stockholders Agreement to the extent applicable. No Award
will be granted to a Participant and no Stock will be delivered to a
Participant, in either case, until the Participant has executed the Stockholders
Agreement.

(b) Awards Requiring Exercise.

(1) Time and Manner of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator), which if the Administrator so determines may
be an electronic notice, signed (including electronic signature in form
acceptable to the Administrator) by the appropriate person and accompanied by
any payment required under the Award. If the Award is exercised by any person
other than the Participant, the Administrator may require satisfactory evidence
that the person exercising the Award has the right to do so. Unless the
Administrator expressly provides otherwise, (i) only Units may be delivered in
satisfaction of Stock Options, and (ii) Stock Options and SARs (to the extent
vested and exercisable) shall be exercisable only with respect to whole Units,
and not separately with respect to shares of Stock, or the individual classes of
shares of Stock, represented in a Unit.

(2) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be 100%
(in the case of an ISO granted to a ten-percent shareholder within the meaning
of subsection (b)(6) of Section 422, 110%) of the fair market value of the Stock
subject to the Award, determined as of the date of grant, or such higher amount
as the Administrator may determine in connection with the grant. Awards, once
granted, may be repriced only in accordance with the applicable requirements of
the Plan, including Section 9.

(3) Payment of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, payment of the exercise price shall be by cash or check
acceptable to the Administrator, or, if so permitted by the Administrator and if
legally permissible, (i) through the delivery of unrestricted shares of Stock
that have a fair market value equal to the exercise price, subject to such
minimum holding period requirements, if any, as the Administrator may prescribe,
(ii) at such time, if any, as the Stock is publicly traded, through a
broker-assisted exercise program acceptable to the Administrator, (iii) by other
means acceptable to the Administrator, or (iv) by any combination of the
foregoing permissible forms of payment. No Award requiring exercise or portion
thereof may be exercised unless, at the time of exercise, the fair market value
of the shares of Stock subject to such Award or portion thereof exceeds the
exercise price for the Award or such portion. The delivery of shares in payment
of the exercise price under clause (i) above may be accomplished either by
actual delivery or by constructive delivery through attestation of ownership,
subject to such rules as the Administrator may prescribe.

 

-5-



--------------------------------------------------------------------------------

(4) Maximum Term. Awards requiring exercise will have a maximum term not to
exceed ten (10) years from the date of grant (five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above).

 

7.

EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award, the Administrator
shall, in its sole discretion, determine the effect of a Covered Transaction on
Awards, which determination may include, but is not limited to, the following
actions:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption or continuation of some or all outstanding Awards or for the grant of
new awards in substitution therefor by the acquiror or survivor or an affiliate
of the acquiror or survivor.

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), then subject to Section 7(a)(5) below the
Administrator may provide for payment (a “cash-out”), with respect to some or
all Awards or any portion thereof, equal in the case of each affected Award or
portion thereof to the excess, if any, of (A) the fair market value of one share
of Stock (or one Unit, as applicable) times the number of shares of Stock (or
the number of Units, as applicable) subject to the Award or such portion, over
(B) the aggregate exercise or purchase price, if any, under the Award or such
portion (in the case of an SAR, the aggregate base value above which
appreciation is measured), in each case on such payment terms (which need not be
the same as the terms of payment to holders of Stock) and other terms, and
subject to such conditions, as the Administrator determines; provided, that the
Administrator may not exercise its discretion under this Section 7(a)(2) with
respect to an Award or portion thereof providing for “nonqualified deferred
compensation” subject to Section 409A in a manner that would constitute an
extension or acceleration of, or other change in, payment terms if such change
would be inconsistent with the applicable requirements of Section 409A.

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, continuation, substitution or cash-out, then subject to
Section 7(a)(5) below, the Administrator may provide that each Award requiring
exercise will become fully exercisable, and the delivery of any shares of Stock
remaining deliverable under each outstanding Award of Stock Units (including
Restricted Stock Units and Performance Awards to the extent consisting of Stock
Units) will be accelerated and such shares will be delivered, prior to the
Covered Transaction, in each case on a basis that gives the holder of the Award
a reasonable opportunity, as determined by the Administrator, following exercise
of the Award or the delivery of the shares, as the case may be, to participate
as a stockholder in the Covered Transaction; provided, that to the extent
acceleration pursuant to this Section 7(a)(3) of an Award subject to
Section 409A would cause the Award to fail to satisfy the requirements of
Section 409A, the Award may not be accelerated and the Administrator in lieu
thereof shall take such steps as are necessary to ensure that payment of the
Award is made in a medium other than Stock and on terms that as nearly as
possible, but taking into account adjustments required or permitted by this
Section 7, replicate the prior terms of the Award.

 

-6-



--------------------------------------------------------------------------------

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
will terminate upon consummation of the Covered Transaction, other than the
following: (i) Awards assumed pursuant to Section 7(a)(1) above; (ii) Awards
converted pursuant to the proviso in Section 7(a)(3) above into an ongoing right
to receive payment other than in Stock; and (iii) outstanding shares of
Restricted Stock (which will be treated in the same manner as other shares of
Stock, subject to Section 7(a)(5) below).

(5) Additional Limitations. Any share of Stock and any cash or other property
delivered pursuant to Section 7(a)(2) or Section 7(a)(3) above with respect to
an Award may, in the discretion of the Administrator, contain such restrictions,
if any, as the Administrator deems appropriate to reflect any performance or
other vesting conditions to which the Award was subject and that did not lapse
(and were not satisfied) in connection with the Covered Transaction. For
purposes of the immediately preceding sentence, a cash-out under Section 7(a)(2)
above or the acceleration of exercisability of an Award under Section 7(a)(3)
above shall not, in and of itself, be treated as the lapsing (or satisfaction)
of a performance or other vesting condition. In the case of Restricted Stock
that does not vest in connection with the Covered Transaction, the Administrator
may require that any amounts delivered, exchanged or otherwise paid in respect
of such Stock in connection with the Covered Transaction be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.

(b) Changes in and Distributions With Respect to Stock.

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure that constitutes an equity
restructuring within the meaning of FASB ASC Topic 718, the Administrator shall
make appropriate adjustments to the maximum number of shares specified in
Section 4(a) that may be delivered under the Plan and shall also make
appropriate adjustments to the number and kind of shares of stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to stockholders other than those provided for in Section 7(a) and 7(b)(1), or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder, having due regard for the qualification of ISOs
under Section 422 and the requirements of Section 409A, where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock (or Units, as applicable) will be construed to include any stock or
securities resulting from an adjustment pursuant to this Section 7.

 

-7-



--------------------------------------------------------------------------------

8.

LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or remove any restriction from shares of Stock previously delivered under
the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act,
the Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act or any applicable state or
foreign securities laws. The Company may require that certificates evidencing
Stock issued under the Plan bear an appropriate legend reflecting any
restriction on transfer applicable to such Stock, and the Company may hold the
certificates pending lapse of the applicable restrictions.

 

9.

AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s written consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted. In furtherance of the foregoing, the Administrator may, without
stockholder approval, amend any outstanding Award requiring exercise to provide
an exercise price (or base value, in the case of an SAR) per share that is lower
than the then-current exercise price or base value per share of such outstanding
Award (but not lower than the exercise price or base value at which a new Award
of the same type could be granted on the date of such amendment). The Board may
also, without stockholder approval, cancel any outstanding award (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan covering the same or a different number of shares of Stock, including, in
the case of a Award requiring exercise, a new Award having an exercise price (or
base value, in the case of an SAR) per share that is lower than the then-current
exercise price or base value per share of such outstanding Award (but not lower
than the exercise price or base value at which a new Award of the same type
could be granted on the date of such amendment), subject to the requirements of
Section 6(b)(2) above. Any amendments to the Plan will be conditioned upon
stockholder approval only to the extent, if any, such approval is required by
law (including the Code), as determined by the Administrator.

 

-8-



--------------------------------------------------------------------------------

10.

OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to Award a person bonuses or other compensation in addition
to Awards under the Plan.

 

11.

MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company, nor any Affiliate, nor the Administrator, nor any
person acting on behalf of the Company, any Affiliate, or the Administrator,
will be liable to any Participant or to the estate or beneficiary of any
Participant or to any other holder of an Award by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Section 422
or Section 409A or by reason of Section 4999 of the Code, or otherwise asserted
with respect to the Award; provided, that nothing in this Section 11(b) will
limit the ability of the Administrator or the Company, in its discretion, to
provide by separate express written agreement with a Participant for a gross-up
payment or other payment in connection with any such acceleration of income or
additional tax.

 

12.

ESTABLISHMENT OF SUB-PLANS

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions. The Board will establish such sub-plans by adopting
supplements to the Plan setting forth (i) such limitations on the
Administrator’s discretion under the Plan as the Board deems necessary or
desirable and (ii) such additional terms and conditions not otherwise
inconsistent with the Plan as the Board deems necessary or desirable. All
supplements adopted by the Board will be deemed to be part of the Plan, but each
supplement will apply only to Participants within the affected jurisdiction and
the Company will not be required to provide copies of any supplement to
Participants in any jurisdiction that is not affected.

 

-9-



--------------------------------------------------------------------------------

13.

GOVERNING LAW

Except as otherwise provided by the express terms of an Award agreement or under
a sub-plan described in Section 12, the provisions of the Plan and of Awards
under the Plan and all claims or disputes arising out of our based upon the Plan
or any Award under the Plan or relating to the subject matter hereof or thereof
will be governed by and construed in accordance with the domestic substantive
laws of the State of Delaware without giving effect to any choice or conflict of
laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction.

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“A Share”: Class A Common Stock in the Company, par value $0.001 per share.

“Administrator”: The Board, except that the Board may delegate its authority
under the Plan to a committee of the Board (or one or more members of the
Board), in which case references herein to the Board will refer to such
committee (or members of the Board). The Board may delegate (i) to one or more
of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power to grant rights
or options to the extent permitted by Section 157(c) of the Delaware General
Corporation Law; and (iii) to such Employees or other persons as it determines
such ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Administrator” will include the
person or persons so delegated to the extent of such delegation.

“Affiliate”: Any corporation or other entity that would be treated as an
“Affiliate” of the Company under the terms of the Stockholders Agreement.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Cause”: With respect to any Participant, (i) a material breach by such
Participant of the Participant’s duties and responsibilities, or (ii) the
commission by the Participant of a felony

 

-11-



--------------------------------------------------------------------------------

involving moral turpitude, or (iii) the commission by the Participant of theft,
fraud, embezzlement, material breach of trust or any material act of dishonesty
involving the Company or its subsidiaries, or (iv) a significant violation by
the Participant of the code of conduct of the Company or its subsidiaries or of
any statutory or common law duty of loyalty to the Company or its subsidiaries.
Notwithstanding the foregoing, if a Participant is party to an employment or
severance agreement with the Company or any subsidiary of the Company that
contains a definition of cause, such definition will apply (in the case of such
Participant) in lieu of the definition set forth in the preceding sentence.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.

“Company”: Giraffe Holding, Inc., a Delaware corporation.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.

“Disability”: The inability of a Participant to perform his or her duties as an
Employee as the result of incapacity due to physical or mental illness, if the
Participant is also found to be disabled within the meaning of the Company’s
long-term disability plan. Notwithstanding the foregoing, in any case in which a
benefit that constitutes or includes “nonqualified deferred compensation”
subject to Section 409A would be payable by reason of Disability, the term
“Disability” will mean a disability described in Treas. Regs.
Section 1.409A-3(i)(4)(i)(A).

“Employee”: Any person who is employed by the Company or by a subsidiary of the
Company.

“Employment”: A Participant’s employment or other service relationship with the
Company and its subsidiaries. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or one of its subsidiaries. If a Participant’s
employment or other service relationship is with a subsidiary and that entity
ceases to be a subsidiary of the Company, the Participant’s Employment will be
deemed to have terminated when the entity ceases to be a subsidiary of the
Company unless the Participant transfers Employment to the Company or one of its
remaining subsidiaries. Notwithstanding the foregoing, in construing the
provisions of any Award relating to the payment of “nonqualified deferred
compensation” (subject to Section 409A) upon a termination

 

-12-



--------------------------------------------------------------------------------

or cessation of Employment, references to termination or cessation of
employment, separation from service, retirement or similar or correlative terms
shall be construed to require a “separation from service” (as that term is
defined in Section 1.409A-1(h) of the Treasury Regulations) from the Company and
from all other corporations and trades or businesses, if any, that would be
treated as a single “service recipient” with the Company under
Section 1.409A-1(h)(3) of the Treasury Regulations. The Company may, but need
not, elect in writing, subject to the applicable limitations under Section 409A,
any of the special elective rules prescribed in Section 1.409A-1(h) of the
Treasury Regulations for purposes of determining whether a “separation from
service” has occurred. Any such written election shall be deemed a part of the
Plan.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be a non-incentive Stock Option
unless, as of the date of grant, it is expressly designated as an ISO.

“L Share”: Class L Common Stock in the Company, par value $0.001 per share.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to specified criteria, other than the mere
continuation of Employment or the mere passage of time, the satisfaction of
which is a condition for the grant, exercisability, vesting or full enjoyment of
the Award.

“Plan”: The Giraffe Holding, Inc. 2010 Equity Incentive Plan, as from time to
time amended and in effect.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Securities Act”: Securities Act of 1933, as amended.

 

-13-



--------------------------------------------------------------------------------

“Stock”: A Shares or L Shares.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Stockholders Agreement”: The Stockholders Agreement dated as of November 23,
2010, among the Company and certain affiliates, stockholders and Participants,
as amended or modified from time to time.

“Unit”: A combination of nine A Shares of the Company and one L Share of the
Company.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

-14-



--------------------------------------------------------------------------------

CALIFORNIA SUPPLEMENT

Pursuant to Section 12 of the Plan, this supplement has been adopted for
purposes of satisfying the requirements of Section 25102(o) of the California
Corporations Code, to the extent applicable. This supplement may be amended by
the Administrator, as necessary or desirable to comply with California law. Any
Awards granted under the Plan to a Participant who is a resident of the State of
California on the date of grant (other than a Participant who is an “accredited
investor” as that term is defined in Regulation D under the Securities Act) (a
“California Participant”) will be subject to the following additional
limitations, terms and conditions, to the extent applicable:

1. Proportionate Adjustment of Stock Options and Exercise Price. Consistent with
Section 7(b) of the Plan, all Awards granted to a California Participant shall
be proportionately adjusted for both the number of securities purchasable and
the exercise price of the Awards in the event of a stock split, reverse stock
split, stock dividend, recapitalization, combination, reclassification or other
distribution of the Company’s equity securities without the receipt of
consideration by the Company.

2. Minimum Exercise Period Following Termination. Unless the employment of a
California Participant holding an otherwise vested Stock Option is terminated
for Cause, in the event of termination of employment of such California
Participant, he or she will have the right to exercise the vested Stock Option
as follows: (i) for a period of at least six months from the date of
termination, if termination was caused by such California Participant’s death or
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code) and (ii) for a period of at least 30 days from the date of termination, if
termination was caused other than by such Participant’s death or “permanent and
total disability” (within the meaning of Section 22(e)(3) of the Code), but in
no event later than the latest date on which such California Participant could
have exercised such Stock Option in the absence of a termination of employment.

3. Issuance of Awards. No Award may be granted or issued to a California
Participant after the date that is 10 years from the earlier of the date the
Plan was adopted by the Board or the date the Plan was approved by the Company’s
stockholders.

4. Additional Limitations on Timing of Awards. No Award granted to a California
Participant shall become vested or exercisable unless the Plan has been approved
by the Company’s stockholders by the later of (1) within 12 months before or
after the date the Plan was adopted by the Board or (2) prior to or within 12
months of the granting of an Award under the Plan in California.

 

-15-